[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an action for dissolution. The plaintiff, whose maiden name was Helen Bowling, was married on August 7, 1965 at Waynsburg, Penn. During the marriage, the parties legally adopted a child, Edward Smith, born July 9, 1976. During the trial, agreements were entered into by the parties that cover custody/visitation, child support, medical insurance and life insurance.2 After weighing the testimony at trial, and reference to the applicable statutory provisions, the court will make the following orders:
1. That the defendant husband shall pay to the plaintiff wife periodic alimony at the rate of $100 per week until March 2, 2005. Said sum shall be non-modifiable as to term except for its earlier termination upon the wife's death, wife's remarriage or husband's death.
2. The real property located at 41 Brookwood Drive shall remain in the wife's name subject to the first mortgage. The wife shall execute a second mortgage to the husband in the amount of $64,000. Said second mortgage shall be due and payable to the husband upon the following events:
a) Sale of the property at 41 Brookwood Drive.
b) Death of the wife.
c) The date of March 2, 2005.
The second mortgage note is at the rate of 5% per year compounded yearly until repayment. The wife shall assume paying for and hold the husband harmless from the first mortgage, taxes, insurance and upkeep with respect to said property.
3. The husband shall have no claim, legal or equitable, to CT Page 972 the wife's bank accounts, Shearson account and Nuveen bonds held in the wife's name for her mother's benefit. The wife shall have no claim, legal or equitable, to the husband's bank accounts, life insurance cash value or his interest in Sonitrol Security Systems of Western Connecticut, NW Conn. Security and Sonitrol of Central Connecticut.
4. Each party shall assume payment for and hold the other harmless from the debts listed on their respective financial affidavits. The wife shall be removed as a co-obligor for any debt which was generated for the creation, capitalization or maintenance of the husband's businesses or any subsidiary thereof, and the husband shall arrange for the release of the wife's mother's stock presently being used as collateral for one of his business debts.
5. The husband shall pay $3,000 to the wife's attorney for counsel fees within 60 days of this decision.
Dissolution of the marriage is granted.
NORKO, J.